OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

            OFFICIAL1 BU$IN£SiEi!i»=
            STATE OF TEXAs ~" b%
             PENALTY FOR fc 'gg,v                            02 1M
  11/24/2014 ™/ATEUSE As- «^'' V{2-
                              2«K                            0004279596       NOV25 2014

  BATES, DARRELL Tr. Ct. Nq^20l1)§:R^1                    foiT^^TiW^R.^iM-
  09                            %^
  On this day, this Court has denied applicants "MOTION FOR A RESPONSE TO
  WRIT OF HABEAS CORPUS FILED ON»9/24/2014 AND 9/29/2014".
                                                                          Abel Acosta, Clerk

                             DARRELL       BATES
                                                 &^
                                                           ¥1700742
                                                                               I A




                                          nnsMH
EBf-